Citation Nr: 0213745	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  00-15 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The appellant is the widow of a veteran who had active 
service with the Army of the United States Philippine Scouts 
from June 1946 to April 1949. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision of the Manila, 
Republic of the Philippines Regional Office (RO).  

The appellant has not asserted a claim for DIC benefits based 
upon a total service-connected disability of at least a ten-
year duration prior to the veteran's death.  Hypothetical 
entitlement to DIC under § 1318 has not been explicitly 
raised or argued with specificity as required in 
Cole v. West, 13 Vet. App. 268, 278 (1999).  It is not raised 
by the record.  Accordingly, hypothetical entitlement is not 
at issue and the stay of such claims does not apply in this 
case.  See Chairman's Memorandum No. 01-01-17 (August 23, 
2001). 


FINDINGS OF FACT

1.  The veteran died in December 1988; the cause of death 
listed on his death certificate is cardio-respiratory arrest, 
secondary to acute myocardial infarction, antero-septal wall, 
massive.  

2.  At the time of his death, the veteran had not established 
service connection for any disabilities.

3.  The veteran's death-causing cardiovascular disease was 
not manifested in service or within one year following his 
discharge from active duty, and is not shown to have been 
related to service.
CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 
1310 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veteran's Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001).  Regulations implementing the VCAA have 
now been published.  66 Fed. Reg. 45,620 (Aug.29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The VCAA applies in the instant case.  See VAOPGCPREC 11-
2000. 

VA has fully complied with the mandates of the VCAA.  The 
claim has been considered on the merits.  The file does not 
contain medical records from the veteran's period of service.  
Efforts to obtain records from the veteran's period of 
service from the National Personnel Records Center (NPRC) 
indicate that if any such records had existed, they were 
presumably destroyed in the fire at that facility in 1973.  
The file does contain the veteran's death certificate, 
medical records showing treatment prior to his death, and 
statements from private physician concerning treatment for 
cardiovascular problems in the months before his death.  
There is no indication that any pertinent records remain 
outstanding. 

The appellant was provided a copy of the decision explaining 
why the claim for service connection was denied.  
Furthermore, through a March 2000 statement of the case 
(SOC), various correspondence from VA, and the supplemental 
statements of the case (SSOC) dated in December 2000 and May 
2002, she was advised of the controlling law and regulations.  
These communications clearly explained her rights and 
responsibilities and advised her what evidence is of record 
and what type of evidence could substantiate her claim.  
Moreover, the records identify and explain the respective 
responsibilities of VA and the appellant to provide evidence. 

It is not prejudicial to the appellant for the Board to 
address the claim based on the current record.  Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

Background

During his lifetime the veteran had not established service-
connection for any disability.  The veteran's death 
certificate indicates that he died on December [redacted], 1988 at the 
Capiz Emmanuel Hospital.  The cause of death reported was 
cardio-respiratory arrest secondary to acute myocardial 
infarction, antero-septal wall, massive.   The interval 
between onset and death was noted to be a few minutes to 
several hours.

No service medical records are available.  Efforts to obtain 
service medical records from all potential sources were 
unsuccessful.  In response to VA requests, the NPRC reported 
that any records pertaining to the veteran would have been 
destroyed in a fire at that facility in 1973.

In an August 1999 statement, private physician, Dr. Bucayan, 
indicated that he had treated the veteran for several months 
prior to his heart attack.  He stated that the veteran had 
hypertensive cardiovascular disease and was given 
medications.  One day prior to his heart attack, the veteran 
was advised to be hospitalized.  
A June 1998 medical certificate from Bailan District 
Hospital, signed by Dr. Bucayan, indicates that the veteran 
was admitted December [redacted], 1988.  Acute myocardial infarction 
(infero-lateral wall) was diagnosed, and the veteran was 
transferred to a private hospital.  Dr. Bucayan noted that 
the veteran had hypertensive cardiovascular disease before, 
with maintenance medication taken irregularly.  A Referral 
Slip from the Integrated Provincial health Office shows that 
the veteran had complaints of severe chest pains and was 
referred to a private hospital. 

Hospital records from Capiz Emmanuel Hospital showed 
admission on December [redacted], 1988 due to cardio-respiratory 
arrest, secondary to cardiogenic shock, secondary to 
myocardial infarction, massive.  

In a statement dated in July 1998, the appellant asserted 
that the veteran had told her that while on active duty in 
Okinawa, Japan, he suffered from on-and-off chest pain 
accompanied by constant vomiting.  He had reported that he 
was treated in the medical dispensary in Okinawa.

During her November 2000 hearing, the appellant expressed her 
belief that the veteran's death was related to his military 
service.  She stated that he was treated by his private 
physician several years after he was discharged from service, 
but she could not remember the exact date.  She noted that 
she could not submit any records from this time, since they 
were lost or destroyed.  

Analysis

To establish service connection for the cause of a  veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or  contributed 
substantially or materially to cause death.   38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312(a).  Service connection will be 
granted for a disability if it is shown that the veteran 
suffered from such disability and that it resulted from an 
injury suffered or disease contracted in line of duty, or 
from aggravation in line of duty of a preexisting injury or 
disease.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Certain diseases, including cardiovascular disease, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38  U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

During his lifetime, the veteran was not service-connected 
for any condition.  Furthermore, there is no competent 
evidence that cardiovascular disease was manifested in 
service or in the first postservice year (so as to warrant 
presumptive service connection for such a disability as a 
chronic disorder under 38 U.S.C.A. §§ 1112,1113; 38 C.F.R. 
§ 3.307, 3.309).  

The Board notes that there was a lapse of many years between 
the veteran's separation from service in 1949 and the medical 
evidence of treatment for cardiovascular problems in 1988.  
The United States Court of Appeals for the Federal Circuit 
has determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000).  

The appellant's central contention is that the veteran 
suffered chest pains during service, and thereby exhibited 
inservice symptoms of cardiovascular problems which caused 
his 1988 death due to a heart attack.  There is no 
documentation that, as the appellant alleges, the veteran had 
chest pains in service.  Even if the Board was to concede 
that he indeed had chest pains in service, as a layperson the 
appellant is not competent to establish by her own opinion 
that these reflected cardiovascular disease.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495-5 (1992).

As there is no competent evidence relating the veteran's 
death-causing cardiovascular to service, service connection 
for the cause of his death is not warranted.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

